                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

LATUNDA KNOWLES,
                      Plaintiff,                                    8:19CV180
       vs.
                                                                      ORDER
FIRST CARE MANAGEMENT GROUP,
LLC,

                      Defendant.

        The Court has been advised that the parties in the above-captioned matter have settled
their claims.

       Accordingly,

       IT IS ORDERED that:

       1.     Within thirty (30) calendar days of the date of this order, the parties shall file a
              joint stipulation for dismissal (or other dispositive stipulation) with the clerk of
              court, together with submitting to the trial judge a draft order which will fully
              dispose of the case.

       2.     Absent compliance with this order, this case (including all counterclaims and the
              like) may be dismissed without further notice.

       3.     The clerk of court is directed to terminate the pretrial and trial settings, and any
              hearings set in this case.


       Dated this 30th day of January, 2020.

                                                    BY THE COURT:


                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
